Exhibit 10.2
Execution Copy     
AMENDMENT AND ADDITIONAL FUNDING AGREEMENT TO
SUBORDINATED DEBT FINANCING AGREEMENT
     This AMENDMENT AND ADDITIONAL FUNDING AGREEMENT TO SUBORDINATED DEBT
FINANCING AGREEMENT (this “Amendment”), dated as of October 6, 2008, is made by
and between PANDA HEREFORD ETHANOL, L.P., as the Borrower, and BALKAN VENTURES
LLC, as the Subordinated Lender (collectively, the “Parties”). Capitalized terms
not defined in this Amendment shall have the meanings given in that certain
Subordinated Debt Financing Agreement, dated as of July 28, 2006 (as amended,
modified or supplemented, the “SDFA”), by and between Borrower and the
Subordinated Lender.
RECITALS
     WHEREAS, the Borrower has previously entered into the Senior Debt Financing
Agreement and the Borrower has requested that the lenders under the Senior Debt
Financing Agreement (a) permit certain borrowings under the Senior Debt
Financing, (b) permit disbursements of certain amounts in accordance with
approved budgets, (c) modify certain terms of the Senior Debt Financing
Agreement, and (d) waive certain events of default that have or may occur under
the Senior Debt Financing Agreement (such permissions, modifications and
amendments to the Senior Debt Financing Agreement, the “Senior Debt Waiver”);
     WHEREAS, as a condition to the lenders under the Senior Debt Financing
Agreement agreeing to the Senior Debt Waiver, the Company is required to obtain
additional borrowings from the Subordinated Lender, in the aggregate amount of
$2.5 million; and
     WHEREAS, the Subordinated Lender has agreed to lend to the Borrower an
additional $2.5 million, on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties agree as follows:
     1. Additional Funding.
     (a) On the Subsequent Closing Date (as defined below), on the terms and
subject to the conditions of this Amendment and the SDFA, the Subordinated
Lender agrees to extend to the Borrower an additional term loan in the amount of
$2,500,000 (the “Additional Loan Amount”).

1



--------------------------------------------------------------------------------



 



     (b) On the Subsequent Closing Date, the Additional Loan Amount shall be
deposited into the Sub-Debt Construction Account, and the Additional Loan Amount
shall be applied solely in accordance with the SDFA and the Disbursement
Agreement and shall be used solely for the payments made pursuant to Section 2.6
of the SDFA.
     (c) The Additional Loan Amount will mature on the Subordinated Loan
Maturity Date, unless payment thereof is due prior to such date by acceleration,
mandatory prepayment or otherwise. No portion of the Additional Loan Amount,
once repaid, may be reborrowed.
     (d) On the Subsequent Closing Date, the Borrower will execute and deliver
to the Subordinated Lender an additional Subordinated Note substantially in the
form attached to this Amendment as Exhibit A.
     (e) All terms, conditions, rights, preferences and obligations contained in
the SDFA and the other Subordinated Debt Financing Documents shall apply to the
Additional Loan Amount, which Additional Loan Amount shall be included in the
definition of “Subordinated Loan” under the SDFA; provided, however, that
(i) interest on the Additional Loan Amount shall commence on the Subsequent
Closing Date and the “Accrual Period” as related to the Additional Loan Amount
shall commence on the Subsequent Closing Date and end on the First Repayment
Date; and (ii) it being understood and agreed that the Additional Loan Amount
has been extended to the Borrower on the Subsequent Closing Date and not the
“Closing Date.”
     2. Amendment. In addition to an increase of the amount of the Subordinated
Loan to reflect the Additional Loan Amount pursuant to Section 1 hereof, the
Parties hereby agree to the following amendments to the SDFA:
     (a) Royalty. Subparagraph (i) of Section 2.5(b) of the SDFA is hereby
amended to read in its entirely as follows:
“(i) a seven-year term commencing on the date on which Completion has occurred,
and”
     (b) Definition of Subordinated Note. The definition of “Subordinated Note”
in Schedule X to the SDFA is hereby amended to read in its entirety as follows:
““Subordinated Note” means one or more promissory notes, in the form of
Exhibit 2.4(a) to the Subordinated Debt Financing Agreement, executed and
delivered by the Borrower, payable to the order of the Subordinated Lender and
collectively evidencing the full amount of the Subordinated Loan.”
     (c) Schedule 2.8(a). Schedule 2.8(a) to the SDFA is hereby replaced in its
entirety by the attached Schedule 2.8(a) (amended).

2



--------------------------------------------------------------------------------



 



     3. Additional Agreements. In order to induce the Subordinated Lender to
fund the Additional Loan Amount and execute this Amendment, the Borrower hereby
agrees to the following additional terms:
     (a) In addition to the obligations under Section 5.1(g) of the SDFA, the
Borrower shall provide the Subordinated Lender copies of all budgets and
timelines provided to the Administrative Agent pursuant to the Senior Debt
Financing Agreement and the Senior Debt Waiver, which budgets and timelines
shall be subject to the Subordinated Lender’s approval pursuant to
Section 5.1(g) of the SDFA.
     (b) In the event a Bankruptcy Event with respect to the Borrower occurs,
(i) the Borrower will agree that the Subordinated Lender is adequately protected
by the Collateral, (ii) the Borrower will, to the extent that it has sufficient
funds and is otherwise not precluded from doing so, support any motion or other
request of the Subordinated Lender for payment of interest, fees and expenses
with respect to the Subordinated Loan and other Obligations during such
Bankruptcy Event, and (iii) the Borrower will have sought debtor-in-possession
financing from the Subordinated Lender in the event the senior lenders under the
Senior Debt Financing Agreement have not provided such financing to the
Borrower.
     4. Effectiveness. This Amendment shall be deemed effective (the date of
such effectiveness, the “Subsequent Closing Date”) upon the receipt by the
Subordinated Lender of the following:
     (a) this Amendment duly executed by Borrower and the Subordinated Lender;
     (b) the payment in immediately available funds, or evidence of payment, of
all of the Subordinated Lender’s accrued fees and expenses, including reasonable
attorneys fees, incurred related to this Amendment and the transactions
contemplated hereby;
     (c) a Subordinated Note, duly executed by the Borrower, substantially in
the form attached to this Amendment as Exhibit A.
     (d) the Panda Ethanol, Inc. Common Stock Purchase Warrant, duly executed by
Panda Ethanol, Inc., in the form attached to this Amendment as Exhibit B;
     (e) the Senior Debt Waiver duly executed by Borrower, the Administrative
Agent, a majority of the lenders under the Senior Debt Financing Agreement, and
any other parties necessary to effect the Senior Debt Waiver, inform and
substance reasonably satisfactory to the Subordinated Lender;
     (f) the initial budget provided to the Administrative Agent pursuant to the
Senior Debt Wavier and the initial timeline provided to the Administrative

3



--------------------------------------------------------------------------------



 



Agent pursuant to the Senior Debt Waiver, each with the written approval thereof
by the Engineer; and
     (g) such other instruments, documents and agreements as the Subordinated
Lender may reasonably request, in form and substance reasonably satisfactory to
the Subordinated Lender.
     5. Representations and Warranties. Borrower hereby represents and warrants
to the Subordinated Lender as follows:
     (a) Borrower has all the requisite power and authority to execute this
Amendment and to perform all of its respective obligations hereunder, and this
Amendment has been duly executed and delivered by Borrower and constitutes the
legal, valid and binding obligations of Borrower, enforceable in accordance with
its terms;
     (b) The execution, delivery and performance by Borrower of this Amendment
have been duly authorized by all necessary action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign; (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower or the
organizational documents of Borrower; or (iii) result in a breach or constitute
a default under any loan or credit agreement or any other agreement, lease or
instrument to which Borrower is a party or by which any of its respective
properties may be bound or effected;
     (c) No Event of Default exists under the Subordinated Debt Financing
Documents on and as of the date hereof except as previously disclosed to the
Subordinated Lender in writing; and
     (d) After giving effect to the Senior Debt Waiver, the Borrower hereby
represents that all representations and warranties made by it to the
Subordinated Lender in the SDFA and the other Subordinated Debt Financing
Documents are true and correct in all material respects with the same force and
effect as if made on and as of the date hereof (except to the extent such
statements, representations and warranties made in any such Subordinated Debt
Financing Document or writing executed prior to the date hereof related to a
specific prior date).
     6. No Modification.
     Except as expressly set forth herein, the SDFA, each other Subordinated
Debt Financing Document and each document executed in connection therewith shall
continue to be, and shall remain, in full force and effect in accordance with
the provisions thereof. Except as expressly set forth herein, this Amendment
shall not be deemed to be an amendment or waiver of, or consent to any departure
from, any other term or condition of the SDFA, any other Subordinated Debt
Financing Document or any document executed in connection therewith or to
prejudice any other right or rights which the Subordinated

4



--------------------------------------------------------------------------------



 



Lender may now have or may have in the future under or in connection with the
SDFA, any other Subordinated Debt Financing Document or any document executed in
connection therewith. Except as explicitly set forth herein, this Amendment does
not create a course of conduct or an agreement to waive any Event of Default or
other term or condition in the Subordinated Debt Financing Documents.
     7. Miscellaneous.
     (a) Each reference in the SDFA to “this Agreement” and each reference in
each of the Subordinated Debt Financing Documents to the SDFA shall be deemed to
refer to the SDFA as modified by this Amendment.
     (b) This Amendment will be a Subordinated Debt Financing Document for all
purposes of the SDFA.
     (c) This Amendment shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of law
provisions thereof (other than Section 5-1401 of the General Obligations Law and
any successor statute thereto).
     (d) Except as expressly modified or amended herein, the SDFA shall continue
in effect and shall continue to bind the parties thereto.
     (e) This Amendment shall not constitute a waiver or modification of any of
the Subordinated Lender’s rights and remedies or of any of the terms,
conditions, warranties, representations, or covenants contained in the
Subordinated Debt Financing Documents, except as specifically set forth above,
and the Subordinated Lender hereby reserves all of its rights and remedies
pursuant to the Subordinated Debt Financing Documents and applicable law.
     (f) This Amendment may be executed in any number of counterparts and by the
different Parties hereto in separate counterparts, each of which when so
executed and delivered will be deemed an original and all of which counterparts,
taken together, will constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



     (g) As a material part of the consideration for the Subordinated Lender
entering into this Amendment and funding the Additional Loan Amount, the
Borrower, on behalf of itself and its officers, directors, equity holders,
Affiliates, successors and assigns, hereby releases and forever discharges each
of the Subordinated Lender and its predecessors, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, subsidiaries, and
Affiliates (each a “Lender Party”) from any and all Claims of any nature
whatsoever existing on the date hereof, including, without limitation, all
Claims for contribution and indemnity, whether arising at law or in equity,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which the Borrower may have or claim to have against any Lender Party
in any way related to this Amendment or any other Subordinated Debt Financing
Documents.
[Signatures follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT AND
ADDITIONAL FUNDING AGREEMENT TO SUBORDINATED DEBT FINANCING AGREEMENT to be duly
executed and delivered by their respective officers on the date first written
above.

                      PANDA HEREFORD ETHANOL, L.P., as Borrower             By:
PHE I, LLC, its sole general partner    
 
               
 
      By:   /s/ Darol Lindloff    
 
      Name:  
Darol Lindloff
   
 
               
 
      Title:   President and CEO    
 
               

                  BALKAN VENTURES LLC         as the Subordinated Lender    
 
           
 
  By:   /s/ Robert Kornigsberger    
 
  Name:  
Robert Kornigsberger
   
 
           
 
  Title:   Co Managing Partner    
 
           

7



--------------------------------------------------------------------------------



 



SCHEDULE 2.8(a) (AMENDED)
AMENDED TARGET AMORTIZATION AMOUNT

         
First Repayment Date
  $ 1,083,333.33  
1st Quarter Following the First Repayment Date
  $ 1,083,333.33  
2nd Quarter Following the First Repayment Date
  $ 1,083,333.33  
3rd Quarter Following the First Repayment Date
  $ 1,083,333.33  
4th Quarter Following the First Repayment Date
  $ 2,166,666.67  
5th Quarter Following the First Repayment Date
  $ 2,166,666.67  
6th Quarter Following the First Repayment Date
  $ 2,166,666.67  
7th Quarter Following the First Repayment Date
  $ 2,166,666.67  
8th Quarter Following the First Repayment Date
  $ 2,166,666.67  
9th Quarter Following the First Repayment Date
  $ 2,166,666.67  
10th Quarter Following the First Repayment Date
  $ 2,166,666.67  
11th Quarter Following the First Repayment Date
  $ 2,166,666.67  
12th Quarter Following the First Repayment Date
  $ 2,166,666.67  
13th Quarter Following the First Repayment Date
  $ 2,166,666.67  
14th Quarter Following the First Repayment Date
  $ 2,166,666.67  
15th Quarter Following the First Repayment Date
  $ 2,166,666.67  
16th Quarter Following the First Repayment Date
  $ 2,166,666.67  
17th Quarter Following the First Repayment Date
  $ 2,166,666.67  
18th Quarter Following the First Repayment Date
  $ 2,166,666.67  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBORDINATED NOTE
[attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMON STOCK PURCHASE WARRANT
[attached]

 